Citation Nr: 9936087	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected myofascial pain of the left shoulder (minor) with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1976 and service in the National Guard from June 1990 to 
November 1993.  

The veteran filed a claim in June 1994 for service connection 
for a left shoulder disability.  This appeal arises from the 
May 1995 rating decision from the Pittsburgh, Pennsylvania 
Regional Office (RO) that granted the veteran's claim for 
service connection for myofascial pain of the left shoulder 
with arthritis and assigned an evaluation of 20 percent.  A 
Notice of Disagreement was filed in June 1995 and a Statement 
of the Case was issued in June 1995.  A substantive appeal 
was filed in August 1995 with a request for a hearing at the 
RO before a local hearing officer.  In November 1995, the 
abovementioned RO hearing was held. 

Additionally, the appellant has indicated that he was 
unemployable due to his service connected disability.  The RO 
has not developed the issue of entitlement to benefits based 
on individual unemployability (TDIU).  This issue is not 
inextricably intertwined with the current appeal.  It is 
referred to the RO for the appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 20 percent for his service connected left 
shoulder disability.  

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in 
connection with the Remand request of the Board in January 
1998 is inadequate for rating purposes.  Specifically, the 
examination did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 must be considered.  The Court also held that 
the functional loss, if feasible, should be determined by 
reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  

Additionally, the findings pertaining to the scars of the 
veteran's left shoulder are insufficient to determine whether 
a separate rating for a scar is warranted.  On a VA 
examination in September 1996, the veteran was reported to 
have a large incisional scar of the left shoulder which was 
sensitive and markedly tender.  A current VA examination 
notes the scars of the shoulder to be well healed with no 
evidence of a neuroma.  In view of September 1996 
examination, additional medical evidence is needed as to 
whether any shoulder scar results in pain or tenderness on 
objective demonstration.  The United States Court of Appeals 
for Veterans Claims held in the case of Esteban v. Brown, 6 
Vet. App. 259 (1994) that an appellant might be entitled to 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.

The Board notes that the veteran filed a notice of 
disagreement in February 1999 as to a January 1999 rating 
action that denied service connection for a neck disability 
and a left elbow disability and denied entitlement to a 
temporary total evaluation due to the need for convalescence 
from surgery in November 1998.  The filing of a notice of 
disagreement puts a claim in appellate status, and these 
claims must be considered in connection with the current 
appeal.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
left shoulder symptoms since 1998.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the VAMC.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic examination to determine the 
current severity of the service connected 
left shoulder symptoms.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
The veteran should be notified of the 
potential consequences should he fail to 
report for a scheduled examination.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

The orthopedic examiner should provide 
complete range of motion in degrees for 
the left shoulder.  For VA purposes, 
normal shoulder flexion is from 0 to 180 
degrees.  Normal shoulder abduction is 
from 0 to 180 degrees.  Normal shoulder 
internal and external rotations are to 90 
degrees.  38 C.F.R. Part 4, § 4.71, Plate 
I (1999).  The examiner should indicate 
whether the veteran has other impairment 
of the humerus, including loss of the 
head of the humerus, nonunion, fibrous 
union, malunion or recurrent dislocation.  
If there is dislocation, the frequency of 
the episodes should be noted, and it 
should be noted whether there is guarding 
of all arm movements or guarding of 
movement only at shoulder level.  In 
addition to the above, the examiner 
should indicate whether the veteran has 
impairment of the clavicle or scapula, 
including malunion, dislocation, nonunion 
or loose movement.  The examiner should 
also determine whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss or ankylosis of the 
service connected left shoulder due to 
any of the following: (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis due to pain on 
use or during flare ups under § 4.45.  If 
there is functional ankylosis, it should 
be noted whether it is most closely 
analogous to ankylosis in an intermediate 
position between favorable and 
unfavorable or most closely analogous to 
unfavorable ankylosis with abduction 
limited to 25 degrees from side.  Also, 
if the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.

The examiner should indicate whether the 
veteran's left shoulder scar is tender 
and painful on objective demonstration or 
whether the scar is poorly nourished with 
repeated ulceration.

3. After completion of the requested 
development, the RO should review the 
veteran's claim concerning his left 
shoulder on the basis of all the evidence 
of record.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  The RO should also consider 
whether separate ratings may be assigned 
for scars of the left shoulder; and if 
there is instability, whether separate 
ratings may be assigned for limitation of 
motion and any instability.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  Documentation should also be 
included in the claims folder that the 
veteran was warned of the consequences of 
his failure to appear for an examination.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

4.  The RO should furnish the veteran 
with a statement of the case on the 
issues of service connection for a neck 
and left elbow disability and entitlement 
to a temporary total rating based on the 
need for convalescence following surgery 
in November 1998.  If a substantive 
appeal is filed, these issues should be 
returned to the Board for continuation of 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


